Petitioner's bill of costs contains an item of $79.50 for typing the record on appeal. The record sent up consists of 265 pages and respondent objects to the bill as presented on the ground that the record contains 98 pages of unnecessary and superfluous matter. The matter objected to consists of 45 pages relating to the original bill, 32 pages relating to the first amended bill, and an exhibit attached to the third amended bill, which is a copy of an opinion of this court in a prior ejectment case consisting of 21 pages. The appeal was from an order sustaining a demurrer to the second amended bill without leave to file a third amended bill, which the petitioner asked leave to file. The principal ground of the demurrer was laches, which petitioner sought to overcome by showing his diligence in pursuit of a proper remedy. Considerable time elapsed between the filing of the original bill and the ruling on the second and third amended bills. It was also argued that the earlier bills contained statements in conflict with allegations in the second and third amended bills. Under these circumstances we think the petitioner was entitled to include in the record the earlier bills. We see no reason, however, for the inclusion in the record of a copy of an opinion of this court of which we, of course, take judicial notice. The published opinion could be referred to and *Page 440 
made a part of the record without being set out therein. It appears that the average cost of typing the record was 30 cents per page. Part of the record was paid for at 25 cents per page and part on a per diem basis. 21 pages at 30 cents per page, amounting to $6.30, is deducted from the total charge of $79.50 for preparing the record, thereby reducing that sum to $73.20.
The total cost bill as filed amounts to $104.90. Costs in the sum of $98.60 are allowed.